Citation Nr: 0620218	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  99-18 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right arm with right radial nerve 
palsy, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1999, which denied a rating in excess of 10 percent 
for residuals of a shell fragment wound to the right arm with 
right radial nerve palsy.  During the course of subsequent 
appellate development, detailed in the August 2005 remand, 
the rating was increased to 20 percent.  In April 2005, the 
appellant appeared at a videoconference hearing held before 
the undersigned.  In August 2005, the case was remanded for 
additional development, and during the course of this, in a 
March 2006 rating decision, the rating was increased to 30 
percent, effective in September 1998.  Since this was less 
than the maximum available rating, the case remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  


FINDING OF FACT

Residuals of a shell fragment wound to the right arm with 
right radial nerve palsy are manifested by impaired sensation 
in the hand, pain, reduced strength in the hand no worse than 
4/5, and fatigability reflective of moderate radial nerve 
impairment, without limitation of motion, atrophy, or muscle 
damage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the right arm with 
right radial nerve palsy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.55, 4.123, 
4.124a, Code 8614 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Although the disability 
must be considered in the context of the whole recorded 
history, including service medical records, the present level 
of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran served in Vietnam from December 1968 to April 
1969, during which time he sustained a shrapnel wound to the 
right arm.  Although records of the actual injury are not 
available, in July 1969, it was noted that the wound had 
resulted in nerve injury with decreased sensation over the 
dorsum of the right hand, and some weakness in hand muscles.  
A month later, he was noted to have resolving neuropraxia of 
the right ulnar nerve.  The veteran remained on active duty 
until July 1970, and no further mention of this injury was 
made, including on the separation examination in May 1970.  

He filed a claim for service connection in June 1980, and was 
granted service connection for shell fragment wounds, 
initially evaluated noncompensably disabling.  Subsequently, 
he was assigned a 10 percent rating for shell fragment wounds 
of the right arm, effective in June 1984, which remained in 
effect until a 30 percent rating was assigned during the 
course of the current appeal, effective in September 1998.  

The veteran's disability is currently rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 8614, for neuritis of the 
radial nerve.  Neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in the diagnostic criteria 
will be that for moderate. 38 C.F.R. § 4.123 (2005). 

Diagnostic Code 8514 pertains to paralysis of the radial 
nerve and provides for a 70 percent rating where there is 
complete paralysis of the major side, with drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  38 C.F.R. § 4.124, 
Diagnostic Code 8514 (2005).

The veteran is right hand dominant.  Where paralysis is 
incomplete on the major (dominant) side, a 50 percent rating 
is warranted for severe impairment.  A 30 percent is assigned 
for moderate impairment and 20 percent is assigned for mild 
impairment.  38 C.F.R. § 4.124, Diagnostic Codes 8514, 8614, 
8714 (2005).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve group, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124(a).

At his hearing in April 2005, the veteran stated that he 
experienced pain and weakness with use of the right arm and 
hand.  He has to use his hand and arm constantly in his job, 
and this caused him considerable difficulty.  

During the course of this appeal, several VA examinations 
have been conducted, as well as a private neurological 
evaluation.  These show, in essence, that the veteran's 
primary complaints are of increasing problems with numbness 
and tingling in the right upper extremity, pain worsening on 
use, and fatigability, with weakness, particularly in grip, 
on use.  

On a VA contract examination in December 1998, the veteran's 
power was 5/5, and he could perform a perfect fist with a 
good grip with both hands.  However, he had reduced pin prick 
sensation at the tips of the 2nd, 3rd, 4th, and 5th right 
digits.  

A private neurology consult in April 2000 disclosed a subtle 
weakness of the right wrist extension that showed 
fatigability, also present in thumb extension.  The right 
adductor pollicis brevis muscle was weak at 4+/5.  There was 
a positive Tinel's and Phalen sign at the right wrist, which 
reproduced a lot of forearm pain.  Clinically, he had near 
anesthesia for pinprick in the right radial nerve 
distribution, and decreased sensation in the median nerve.  
The impression was carpal tunnel syndrome, becoming more 
symptomatic, with a radial neuropathy underneath, with 
remaining problems of fatigability and near anesthesia.  

A VA contract neurological examination in October 2002 noted 
completely normal strength with complete range of motion, 
without loss of tone, atrophy, or fasciculations.  However, 
there was a degree of fatigability in regards to grip 
strength on the right side; the longer he gripped something, 
it did appear that his weakness progressed.  There was an 
apparent decreased light touch and pinprick sensation the 
first three fingers.  Nerve conduction and electromyogram 
testing showed chronic and active right radial nerve palsy, 
both sensory and motor.  There was no evidence of carpal 
tunnel symptomatology.  The diagnosis was right radial nerve 
palsy, both sensory and motor, secondary to shrapnel wounds 
received while in service.  Right radial sensory involvement 
was still apparent and responsible for his sensory 
abnormalities in the right hand, as well as easy 
fatigability.  The sensory abnormalities and electromyogram 
testing favored radial nerve injury more than carpal tunnel 
syndrome.  

In May 2003, the veteran was evaluated for VA outpatient 
treatment.  On examination of the right upper extremity, 
strength in the hand was 4/5; otherwise strength was normal.

On a VA neurology examination in February 2006, the veteran 
complained of numbness and tingling in his right fingers, and 
pain in his right arm with use.  His occupation involved 
heavy work with his upper extremities.  On examination, the 
veteran had normal strength in the forearm and hand muscles.  
There was no evidence of atrophy in the forearm or in the 
intrinsic hand muscles.  The numbness he described did not 
map out to any specific sensory nerve.  The assessment was 
radial nerve injury with normal functional recovery but with 
symptoms compatible with localized complex regional pain 
syndrome.  

He was then examined by the Pain Clinic, which noted impaired 
sensation on the lateral hand dorsum and palmar to pinprick, 
and some in the posterior forearm.  Strength was 5/5 in both 
upper extremities with full range of motion.  The assessment 
was that complex regional pain syndrome was unlikely.  He had 
right radial nerve injury with motor recovery, but with 
residual dysesthesias, with moderate neuralgia.  He also had 
symptoms consistent with carpal tunnel syndrome, which, in 
combination with his radial nerve injury, made continuous 
work with the right upper extremity difficult.  

As can be seen, the findings on these several examinations 
have not always been entirely consistent.  Nevertheless, in 
viewing this evidence in a light most favorable to the 
veteran, the evidence shows some weakness in the hand, with 
strength no worse than 4/5.  There is numbness in the 
fingers, and some impaired sensation in the forearm.  
Diagnostic studies have been inconsistent as to whether there 
is a co-existing carpal tunnel syndrome, but in light of the 
October 2002 evaluation, which concluded that the pattern of 
sensory abnormalities and electromyogram testing favored 
radial nerve injury more than carpal tunnel syndrome, the 
Board has considered all symptomatology as part of the 
service-connected injury.  There is fatigability, but not to 
the extent that the veteran has any atrophy, or other 
indications of lack of use.  Significantly, he does not have 
any of the organic changes of the hand, such as drop of hand 
and fingers, or perpetual flexion of the wrist or fingers 
perpetually flexed.  In short, there is no evidence of severe 
impairment.  Rather, the evidence reflects a moderate 
impairment of the radial nerve, with resulting sensory 
deficits, primarily in the fingers, and fatigability, 
reflected by slightly decreased strength.  
  
There is no other basis under which a higher or separate 
rating may be assigned.  X-rays in October 2002 disclosed 
minimal degenerative changes of the right elbow, but no 
limitation of motion or pain on motion has been demonstrated 
on any examination.  Scars, when noted, have been described 
as well-healed and non-tender.  No muscle injury has been 
shown, and, in any event, the rating schedule precludes 
combining a muscle injury rating with a rating based on 
paralysis or partial paralysis of a peripheral nerve of the 
same body part, unless completely different functions are 
affected.  38 C.F.R. § 4.55(a) (2005).  No limitation of 
motion has been demonstrated in any of the affected joints.  

Thus, the evidence as a whole demonstrates that the residuals 
of a shell fragment wound to the right arm with right radial 
nerve palsy is manifested by sensory deficits, pain, and 
fatigability, reflective of moderate impairment, and are 
contemplated by the 30 percent rating currently in effect.  

The veteran's primary concern is the difficulty in his 
employment caused by the fatigability.  His job with a water 
company involves constant use of the hands, in tasks such as 
fitting pipes, and he is worried about what he feels is a 
progressive problem.  As it is, he must use the other hand 
more than he otherwise would, and risks dropping heavy items 
or losing control of tools such as a hammer.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board does not have the authority to assign an 
extraschedular higher rating in the first instance, and under 
the circumstances of the present case there is no basis to 
refer the matter to designated VA officials for consideration 
of an extraschedular rating.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  He has not 
been hospitalized for the condition since service, and while 
there is some interference with his ability to perform 
satisfactorily, for an extraschedular rating, there must be 
interference beyond that contemplated by the schedular 
rating.  The veteran has not indicated that he has lost 
significant time from work due to the disability.  Thus far, 
he has been able to compensate by using his other hand.  
There is no evidence that the schedular ratings are 
inadequate, nor does the medical evidence show he experiences 
any unusual symptoms from his service-connected disorder that 
are not contemplated by the current disability rating.  The 
evidence does not show that the veteran's service-connected 
residuals of a shell fragment wound to the right arm with 
right radial nerve palsy presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.

With respect to the veteran's concern about future 
deterioration, should the veteran's symptoms worsen, he is 
free to reopen his claim at any time.  

The preponderance of the evidence is against the claim, and 
the symptoms present do not more closely approximate the 
criteria for the higher rating.  Accordingly, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in August 2005.  This letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claim with 
appropriate evidence.  This letter was not sent  prior to the 
initial adjudication of his claim, which was in 1999, well 
before the enactment of the VCAA.  However, subsequent to the 
August 2005 notice, the claim was readjudicated in a March 
2006 rating decision.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The veteran was provided information 
regarding the rating assigned and the effective date of a 
grant of benefits in the March 2006 supplemental statement of 
the case, at which time the claim was also readjudicated by 
the RO.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  He was afforded 
VA examinations in 1998, 2002, and 2006.  In an April 2006 
statement, he indicated he had no further information or 
evidence to submit.  Private medical records he identified 
are on file.  There is no indication of the existence of any 
relevant evidence which has not been obtained.

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




ORDER

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound to the right arm with right radial nerve 
palsy is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


